DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah US Patent Application Publication No. 2012/0246450 (herein after referred to as Abdallah) in view of Hosoki et al. US Patent Application Publication No. 2008/0065833 (herein after referred to as Hosoki) and Ito US Patent Application Publication No. 2012/0297143 (herein after referred to as Ito ‘143).
Regarding claim 1, Abdallah describes an interface device that includes N ports, wherein N is an integer greater than or equal to 2, comprising: a cache memory that is shared by the N ports and includes a plurality of cache ways, wherein each of the plurality of cache ways is allocated to one of the N ports (The L1 cache is configured to have a plurality of ways spread across the ports (page 8, paragraph [0090]).  The ports can be specifically assigned to each thread or core… Ways within the L1 cache can be specifically reserved per thread or core (page 8, paragraph [0094])).  While Abdallah describes an address is usually fragmented into a tag field and a set and line fields (page 6, paragraph [0074]), makes mention of cache misses (page 8, paragraph [0091]), and that ways within the L1 cache can be specifically reserved per thread or core (page 8, paragraph [0094]), it does not specifically describe a plurality of cache tags, wherein each of the plurality of cache tags is allocated to one of the N ports; a cache determination unit corresponding to one of the N ports, wherein the cache determination unit comprises: a determiner configured to determine that a cache miss has occurred or not in the cache memory based on values of the plurality of cache tags allocated to the N ports if a data request is broadcasted, and an update unit configured to update, when 
Hosoki describes a cache memory including a tag memory 104, a data memory 105, memory access request/write data selection units 106-1 to 106-n, read data selection units 107-1 and 107-2, an area management unit 108, cache hit judgement units 109-1 to 109-2n [Determination units.  The 2n hit judgement units is believed to obviously anticipate a number of determination units the same as the number of ports since the claim does not state that it cannot exceed the number of said ports], and the like (page 5, paragraph [0083]).  The tag memory 104 is made up of multiport memories 104-1 to 104-n.  The multiport memories 104-1 to 104-n are multiport memories individually corresponding to ways 1 to n [Tags are explicitly shown to correspond to ways.  Allocation of ways therefore inherently allocates the associated tags] (page 5, paragraph [0084]) [Abdallah, as described above explicitly discloses that ports may be assigned to each thread and/or core as well as ways within the cache may be reserved per thread and/or core.  Cache ways are therefore assigned to ports by association.  Hosoki, as disclosed above shows that Tags correspond to ways.  Therefore one of ordinary skill in the art would conclude that Cache Tags (because of their correspondence to respective Cache Ways) are assigned to ports, when the teachings are combined].  The area management unit 108 holds way information indicating that a predetermined task has been allocated to a predetermined way in correspondence to the predetermined way, and when a (page 6, paragraph [0095]) [update… values of cache tags allocated to the one of the N ports].  The cache hit judgement unit 109-1 compares the inputted tag and an address included in the inputted memory access request.  The comparison result is outputted as cache hit information (page 6, paragraph [0097]).  Note that since the cache hit judgement units 109-3 to 109-(2n-1) are similar in configuration to the cache hit judgement unit 109-1… Since the cache hit judgement units 109-4 to 109-2n are similar in configuration to the cache hit judgement unit 109-2… (page 6, paragraph [0100])) [There are 2n cache hit judgement units 109 because there are 2 units for each cache way, one for each access port.  Signal line 151-1 inputs the memory access request to each respective cache hit judgement unit 190-1, 190-3… 190-(2n-1), as can be seen in Fig. 1.  Cache hit judgement is therefore determined within all cache ways, not just those assigned to the corresponding port/thread/core].  The memory access signal selection circuit 111-1 selects an input source according to the inputted first cache hit information and the inputted second cache hit information (page 6, paragraph [0105]) [This is believed to suggest that cache hit determination is made based on the plurality of cache tags, since it is describing both sets of cache hit information being inputted].  In this case, the arbitration unit 119 judges that the cache is not a hit, and judges that it is necessary to refill the way allocated to the processor 102-2 (page 8, paragraph [0144]).  Then, the arbitration unit 119 outputs a refill way instruction instructing the refill of the way (page 8, paragraph [0145]).  When a refill way instruction outputted from the area management unit 108 is inputted via signal line 160, a cache controller (not illustrated) that controls the tag memory 104 and the data memory 105 identifies a way to be refilled based on the inputted refill way instruction.  The cache controller also reads data from the main memory 110, and write the read data into the identified way.  Note that when refill object ways exist, a way to be refilled is identified using the LRU (Least Recently Used) method, the FIFO (First In First Out) method, the random method, or the like (page 8, paragraph [0146]).  Examiner also points out that in order for a cache hit determination to be made it is necessarily inherent that an address that is required, and to be compared, is received via a broadcast from the requester.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hosoki teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate cache hit/miss detection and way refill operation as taught by Hosoki in the Abdallah system for effectively avoiding inadvertent rewriting of a data storage unit allocated to another task.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This 
Ito ‘143 describes a data caching system.  Specifically, while Hosoki mentioned that one way of determining a way to be refilled was to use a FIFO method it did not specifically disclose that such a method would update all of the cache tag values.  Ito ‘143 discloses that if a determination result is a cache miss the storage address which has been input is written in the cache tag, and the cache tags are updated.  The cache tag is a storage region configured by a shift register.  If the determination result is a cache miss, the value of the cache tag is shifted to the down-stream cache tag according to the shift operation.  In other words, the value of the cache tag [1] is written in the cache tag [0] and the value of the cache tag [2] is written in the cache tag [1] (page 3, paragraph [0057]).  As can be seen in this method of FIFO replacement determination, all the cache tags are updated since they are all shifted.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ito ‘143 teachings in the Abdallah in view of Hosoki system. Skilled artisan would have been motivated to incorporate FIFO replacement determination by cache tag shift registers as taught by Ito ‘143 in the Abdallah in view of Hosoki system for effectively determining cache tag replacement.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  
Regarding claim 2, Abdallah in view of Hosoki and Ito ‘143 describe the device according to claim 1 (see above), wherein the determiner includes: a first determiner configured to perform a cache miss determination by comparing data request address values in the one of the N ports and the values of cache tags allocated to the one of the N ports (The cache hit judgement unit 109-1 compares the inputted tag and an address included in the inputted memory access request (Hosoki, page 6, paragraph [0097])), a second determiner configured to perform the cache miss determination by comparing data request address values in the one of the N ports and the values of cache tags allocated to the others of the N ports (Note that since the cache hit judgement units 109-3 to 109-(2n-1) are similar in configuration to the cache it judgement unit 109-1… (Hosoki, page 6, paragraph [0100]).  As explained above, since the 2n judgement units cover all of the cache ways there is at least one associated with “the one of the N ports” and another associated with “the others of the N ports”), and a third determiner configured to perform a final determination by tallying determination results from the first determiner and the second determiner (Cache hit information is individually inputted from the cache hit judgement units 109-1 to 109-(2n-1) to the NAND circuit 118-1 via the signal lines 155-1 to 155-(2n-1)… When control information outputted from the NAND circuit 118-1 is inputted via the signal line 161-1, based on the inputted control information, the arbitration unit 119 judges whether it is necessary to refill the way allocated to the processor 102-1 (Hosoki, page 8, paragraphs [0138] and [0140])).
Regarding claim 12, Abdallah in view of Hosoki and Ito ‘143 describe the device according to claim 1 (see above), wherein the cache tags allocated to the one of the N ports and the cache tags allocated to the others of the N ports do not belong to the same set (The area management unit 108 holds way information indicating that a predetermined task has been allocated to a predetermined way in correspondence to the predetermined way, and when a refill occurs for the predetermined task, identifies a predetermined way among n-ways as a refillable way based on the held way information (Hosoki, page 6, paragraph [0095])).
Regarding claim 13, Abdallah describes a control method of an interface device that includes N ports, wherein N is an integer greater than or equal to 2, the interface device comprising a cache memory that is shared by the N ports and includes a plurality of cache ways, wherein each of the plurality of cache ways is allocated to one of the N ports (The L1 cache is configured to have a plurality of ways spread across the ports (page 8, paragraph [0090]).  The ports can be specifically assigned to each thread or core… Ways within the L1 cache can be specifically reserved per thread or core (page 8, paragraph [0094])).  While Abdallah describes an address is usually fragmented into a tag field and a set and line fields (page 6, paragraph [0074]), makes mention of cache misses (page 8, paragraph [0091]), and that ways within the L1 cache can be specifically reserved per thread or core (page 8, paragraph [0094]), it 
Hosoki describes a cache memory including a tag memory 104, a data memory 105, memory access request/write data selection units 106-1 to 106-n, read data selection units 107-1 and 107-2, an area management unit 108, cache hit judgement units 109-1 to 109-2n [Determination units.  The 2n hit judgement units is believed to obviously anticipate a number of determination units the same as the number of ports since the claim does not state that it cannot exceed the number of said ports], and the like (page 5, paragraph [0083]).  The tag memory 104 is made up of multiport memories 104-1 to 104-n.  The multiport memories 104-1 to 104-n are multiport memories individually corresponding to ways 1 to n [Tags are explicitly shown to correspond to ways.  Allocation of ways therefore inherently allocates the associated tags] (page 5, paragraph [0084]) [Abdallah, as described above explicitly discloses that ports may be assigned to each thread and/or core as well as ways within the cache may be reserved per thread and/or core.  Cache ways are therefore assigned to ports by association.  Hosoki, as disclosed above shows that Tags correspond to ways.  Therefore one of ordinary skill in the art would conclude that Cache Tags (because of their correspondence to respective Cache Ways) are assigned to ports, when the teachings are combined].  The area management unit 108 holds way information indicating that a predetermined task has been allocated to a predetermined way in correspondence to the predetermined way, and when a refill occurs for the predetermined task, identifies a predetermined way among n-ways as a refillable way based on the held way information (page 6, paragraph [0095]) [update… values of cache tags allocated to the one of the N ports].  The cache hit judgement unit 109-1 compares the inputted tag and an address included in the inputted memory access request.  The comparison result is outputted as cache hit information (page 6, paragraph [0097]).  Note that since the cache hit judgement units 109-3 to 109-(2n-1) are similar in configuration to the cache hit judgement unit 109-1… Since the cache hit judgement units 109-4 to 109-2n are similar in configuration to the cache hit judgement unit 109-2… (page 6, paragraph [0100])) [There are 2n cache hit judgement units 109 because there are 2 units for each cache way, one for each access port.  Signal line 151-1 inputs the memory access request to each respective cache hit judgement unit 190-1, 190-3… 190-(2n-1), as can be seen in Fig. 1.  Cache hit judgement is therefore determined within all cache ways, not just those assigned to the corresponding port/thread/core].  The memory access signal selection circuit 111-1 selects an input source according to the inputted first cache hit information and the inputted second cache hit information (page 6, paragraph [0105]) [This is believed to suggest that cache hit determination is made based on the plurality of cache tags, since it is describing both sets of cache hit information being inputted].  In this case, the arbitration unit 119 judges that the cache is not a hit, and judges that it is necessary to refill the way allocated to the processor 102-2 (page 8, paragraph [0144]).  Then, the arbitration unit 119 outputs a refill way instruction instructing the refill of the way allocated to the processor 102-2 to the tag memory 104 and the data memory 105 via the signal line 160.  At this point, the way allocated to the processor 102-2 is identified by refill way information inputted to the arbitration unit 119 from the way determination unit 116-2 via the signal line 166-2 (page 8, paragraph [0145]).  When a refill way instruction outputted from the area management unit 108 is inputted via signal line 160, a cache controller (not illustrated) that controls the tag memory 104 and the data memory 105 identifies a way to be refilled based on the inputted refill way instruction.  The cache controller also reads data from the main memory 110, and write the read data into the identified way.  Note that when refill object ways exist, a way to be refilled is identified using the LRU (Least Recently Used) method, the FIFO (First In First Out) method, the random method, or the like (page 8, paragraph [0146]).  Examiner also points out that in order for a cache hit determination to be made it is necessarily inherent that an address that is required, and to be compared, is received via a broadcast from the requester.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to 
Ito ‘143 describes a data caching system.  Specifically, while Hosoki mentioned that one way of determining a way to be refilled was to use a FIFO method it did not specifically disclose that such a method would update all of the cache tag values.  Ito ‘143 discloses that if a determination result is a cache miss the storage address which has been input is written in the cache tag, and the cache tags are updated.  The cache tag is a storage region configured by a shift register.  If the determination result is a cache miss, the value of the cache tag is shifted to the down-stream cache tag according to the shift operation.  In other words, the value of the cache tag [1] is written in the cache tag [0] and the value of the cache tag [2] is written in the cache tag [1] (page 3, paragraph [0057]).  As can be seen in this method of FIFO replacement determination, all the cache tags are updated since they are all shifted.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ito ‘143 teachings in the Abdallah in view of Hosoki system. 
Regarding claim 14, Abdallah in view of Hosoki and Ito ‘143 describe the method according to claim 13 (see above), wherein the determining includes: a first determining operation to perform a cache miss determination by comparing data request address values in the one of the N ports and the values of cache tags allocated to the one of the N ports (The cache hit judgement unit 109-1 compares the inputted tag and an address included in the inputted memory access request (Hosoki, page 6, paragraph [0097])), a second determining operation to perform the cache miss determination by comparing data request address values in the one of the N ports and the values of cache tags allocated to the others of the N ports (Note that since the cache hit judgement units 109-3 to 109-(2n-1) are similar in configuration to the cache it judgement unit 109-1… (Hosoki, page 6, paragraph [0100]).  As explained above, since the 2n judgement units cover all of the cache ways there is at least one associated with “the one of the N ports” and another associated with “the others of the N ports”), and a third determining operation to perform a final determination by tallying determination results from the first determining (Cache hit information is individually inputted from the cache hit judgement units 109-1 to 109-(2n-1) to the NAND circuit 118-1 via the signal lines 155-1 to 155-(2n-1)… When control information outputted from the NAND circuit 118-1 is inputted via the signal line 161-1, based on the inputted control information, the arbitration unit 119 judges whether it is necessary to refill the way allocated to the processor 102-1 (Hosoki, page 8, paragraphs [0138] and [0140])).
Regarding claim 19, Abdallah in view of Hosoki and Ito ‘143 describe the method according to claim 13 (see above), wherein in the determining, when data request address values in the one of the N ports do not match the cache tags allocated to the one of the N ports, performing the determining on cache tags allocated to the others of the N ports (The area management unit 108 holds way information indicating that a predetermined task has been allocated to a predetermined way in correspondence to the predetermined way, and when a refill occurs for the predetermined task, identifies a predetermined way among n-ways as a refillable way based on the held way information (Hosoki, page 6, paragraph [0095]).  As explained above, since the 2n judgement units cover all of the cache ways there is at least one associated with “the one of the N ports” and another associated with “the others of the N ports”).
Regarding claim 20, Abdallah describes a non-transitory computer-readable recording medium storing a program that causes (computer readable storage medium… (page 3, paragraph [0040])) a computer that includes N (The L1 cache is configured to have a plurality of ways spread across the ports (page 8, paragraph [0090]).  The ports can be specifically assigned to each thread or core… Ways within the L1 cache can be specifically reserved per thread or core (page 8, paragraph [0094])).  While Abdallah describes an address is usually fragmented into a tag field and a set and line fields (page 6, paragraph [0074]), makes mention of cache misses (page 8, paragraph [0091]), and that ways within the L1 cache can be specifically reserved per thread or core (page 8, paragraph [0094]), it does not specifically describe a plurality of cache tags, wherein each of the plurality of cache tags is allocated to one of the N ports; a cache determination unit corresponding to one of the N ports, wherein the cache determination unit comprises: a determiner configured to determine, that a cache miss has occurred or not in the cache memory based on values of the plurality of cache tags allocated to the N ports if a data request is broadcasted, and an update unit configured to update, when the determiner determines that a cache miss has occurred, values of the plurality of cache tags allocated to the N ports.
Hosoki describes a cache memory including a tag memory 104, a data memory 105, memory access request/write data selection units 106-1 to 106-n, read data selection units 107-1 and 107-2, an area management unit 108, cache hit judgement units 109-1 to 109-2n [Determination units.  The 2n hit judgement units is believed to obviously anticipate a number of determination units the same as the number of ports since the claim does not state that it cannot exceed the number of said ports], and the like (page 5, paragraph [0083]).  The tag memory 104 is made up of multiport memories 104-1 to 104-n.  The multiport memories 104-1 to 104-n are multiport memories individually corresponding to ways 1 to n [Tags are explicitly shown to correspond to ways.  Allocation of ways therefore inherently allocates the associated tags] (page 5, paragraph [0084]) [Abdallah, as described above explicitly discloses that ports may be assigned to each thread and/or core as well as ways within the cache may be reserved per thread and/or core.  Cache ways are therefore assigned to ports by association.  Hosoki, as disclosed above shows that Tags correspond to ways.  Therefore one of ordinary skill in the art would conclude that Cache Tags (because of their correspondence to respective Cache Ways) are assigned to ports, when the teachings are combined].  The area management unit 108 holds way information indicating that a predetermined task has been allocated to a predetermined way in correspondence to the predetermined way, and when a refill occurs for the predetermined task, identifies a predetermined way among n-ways as a refillable way based on the held way information (page 6, paragraph [0095]) [update… values of cache tags allocated to the one of the N ports].  The cache hit judgement unit 109-1 compares the inputted tag and an address included in the inputted memory access request.  The comparison result is outputted as cache hit information (page 6, paragraph [0097]).  Note that since (page 6, paragraph [0100])) [There are 2n cache hit judgement units 109 because there are 2 units for each cache way, one for each access port.  Signal line 151-1 inputs the memory access request to each respective cache hit judgement unit 190-1, 190-3… 190-(2n-1), as can be seen in Fig. 1.  Cache hit judgement is therefore determined within all cache ways, not just those assigned to the corresponding port/thread/core].  The memory access signal selection circuit 111-1 selects an input source according to the inputted first cache hit information and the inputted second cache hit information (page 6, paragraph [0105]) [This is believed to suggest that cache hit determination is made based on the plurality of cache tags, since it is describing both sets of cache hit information being inputted].  In this case, the arbitration unit 119 judges that the cache is not a hit, and judges that it is necessary to refill the way allocated to the processor 102-2 (page 8, paragraph [0144]).  Then, the arbitration unit 119 outputs a refill way instruction instructing the refill of the way allocated to the processor 102-2 to the tag memory 104 and the data memory 105 via the signal line 160.  At this point, the way allocated to the processor 102-2 is identified by refill way information inputted to the arbitration unit 119 from the way determination unit 116-2 via the signal line 166-2 (page 8, paragraph [0145]).  When a refill way instruction outputted from the area management unit 108 is inputted via signal line 160, a cache controller (not illustrated) that controls (page 8, paragraph [0146]).  Examiner also points out that in order for a cache hit determination to be made it is necessarily inherent that an address that is required, and to be compared, is received via a broadcast from the requester.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hosoki teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate cache hit/miss detection and way refill operation as taught by Hosoki in the Abdallah system for effectively avoiding inadvertent rewriting of a data storage unit allocated to another task.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Ito ‘143 describes a data caching system.  Specifically, while Hosoki mentioned that one way of determining a way to be refilled was to use a FIFO method it did not specifically disclose that such a method would update all of the cache tag values.  Ito ‘143 discloses that if a determination result is a cache miss (page 3, paragraph [0057]).  As can be seen in this method of FIFO replacement determination, all the cache tags are updated since they are all shifted.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ito ‘143 teachings in the Abdallah in view of Hosoki system. Skilled artisan would have been motivated to incorporate FIFO replacement determination by cache tag shift registers as taught by Ito ‘143 in the Abdallah in view of Hosoki system for effectively determining cache tag replacement.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Claims 4, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah in view of Hosoki and Ito ‘143, further in view of Ito US Patent Application Publication No. 2012/0030453 (herein after referred to as Ito ‘453).
Regarding claim 4, Abdallah in view of Hosoki and Ito ‘143 describe the device according to claim 1 (see above).  They do not specifically describe 
Ito ‘453 describes a cache apparatus.  Specifically, Ito ‘453 mentions that the system may include a high-speed full/set-associative cache apparatus (page 5, paragraph [0067]).  It is clear that fully associative is one of a limited number of association levels that cache memory can be configured.  The other levels being set associative and direct-mapped.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ito ‘453 teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate a fully associated cache as taught by Ito ‘453 in the Abdallah system for effectively providing greater cache allocation flexibility.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 8, Abdallah in view of Hosoki and Ito ‘143 describe the device according to claim 1 (see above).  They do not specifically describe further comprising: a synchronization pointer configured to manage synchronization of the N ports, wherein the update unit updates the synchronization pointer at the time of one of a cache miss, cache sharing, and writing to the cache memory.
(page 7, paragraph [0102]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ito ‘453 teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate the use of a pointer as taught by Ito ‘453 in the Abdallah system for effectively maintaining operation synchronization.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, Abdallah in view of Hosoki and Ito ‘143 describe the method according to claim 13 (see above).  They do not specifically describe wherein the interface device comprises a synchronization pointer configured to manage synchronization of the N ports, and in the updating, the synchronization pointer is updated at the time of one of a cache miss, cache sharing, and writing to the cache memory.
Ito ‘453 describes that as a result of cache determination, when “miss_hit_flag” is valid (asserted), the cache is in a cache miss state.  The cache memory arbitration unit 580 confirms whether or not non-cached data from the DRAM 565 is received by the reception FIFO 570.  When such data is not received, the cache memory arbitration unit 580 waits until the data is received.  When such data is received, the cache memory arbitration unit 580 reads out cache data to be updated from the reception FIFO 570.  Then, the cache memory arbitration unit 580 writes the read out data in a storage area indicated by the write pointer of the cache memory (FIFO) 590 as “write_data” 582.  At the same time, the cache memory arbitration unit 580 outputs the readout data to the I/F 516 as cache data “valid, cache_data” 585.  Lastly, the cache memory arbitration unit 580 increments the write pointer of the cache memory (FIFO) 590 by 1.  When the FIFO size is exceeded, the cache memory arbitration unit 580 resets the write pointer to 0 (page 7, paragraph [0102]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ito ‘453 teachings in the Abdallah system. Skilled artisan would .
Claims 5, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah in view of Hosoki and Ito ‘143, further in view of Baker et al. US Patent No. 6347344 (herein after referred to as Baker).
Regarding claim 5, Abdallah in view of Hosoki and Ito ‘143 describe the device according to claim 1 (see above).  While Hosoki discloses that data refills occur in response to a cache miss (Hosoki, page 6, paragraphs [0094] – [0097]), it does not specifically describe further comprising: an acquisition unit configured to acquire, when the determiner determines that the cache miss has occurred, data from an external memory connected to a bus via the bus, which is connected by a port different from the N ports, and to store the acquired data in the cache memory.
Baker describes that other output ports of a refill controller 540 include bus request port coupled to memory bus 114’ for providing bus request signals; write-back data port coupled to memory bus 114’ for providing write-back data when data cache 108 intends to write the contents of a cache line into a corresponding external memory location; fill data address port coupled to memory bus 114’ for providing the data address of the cache line whose contents are intended for an (column 41, lines 30 – 41).  As can also be seen in Fig. 17 of Baker the cache communicates with the external memory separately from the core/CPU communication.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Baker teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate the use of a separate communication path as taught by Baker in the Abdallah system for effectively communicating with external memory in the event of a cache miss.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as cache management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 7, Abdallah in view of Hosoki, Ito ‘143 and Baker describe the device according to claim 5 (see above), wherein at least one of a reception area for a read request and a transmission area for a write request when a cache miss has occurred is allocated to the cache memory (when a refill occurs for the predetermined task, the predetermined data storage area from among the data storage areas as a refillable data storage area, based on the allocation information held in the allocation information holding unit (Hosoki, page 5, paragraph [0072])).
Regarding claim 16, Abdallah in view of Hosoki and Ito ‘143 describe the method according to claim 13 (see above).  While Hosoki discloses that data (Hosoki, page 6, paragraphs [0094] – [0097]), it does not specifically describe further comprising: acquiring, when it is determined that the cache miss has occurred in the determining, data from an external memory connected to a bus via the bus, which is connected by a port different from the N ports, and storing the acquired data in the cache memory.
Baker describes that other output ports of a refill controller 540 include bus request port coupled to memory bus 114’ for providing bus request signals; write-back data port coupled to memory bus 114’ for providing write-back data when data cache 108 intends to write the contents of a cache line into a corresponding external memory location; fill data address port coupled to memory bus 114’ for providing the data address of the cache line whose contents are intended for an external memory location.  An input port of refill controller 540 is configured to receive data signals from a read output port of data memory 516 (column 41, lines 30 – 41).  As can also be seen in Fig. 17 of Baker the cache communicates with the external memory separately from the core/CPU communication.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Baker teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate the use of a separate communication path as taught by Baker in the Abdallah system for effectively communicating with external memory in the event of a cache miss.  In addition, both of the references teach features that are directed to analogous art and they are directed to the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abdallah in view of Hosoki, Ito ‘143 and Baker, further in view of Gittins US Patent Application Publication No. 2016/0154753 (herein after referred to as Gittins).
Regarding claim 6, Abdallah in view of Hosoki, Ito ‘143 and Baker describe the device according to claim 5 (see above).  They do not specifically disclose wherein N devices are connected to the N ports, and a data transfer length in at least one device is different from a data transfer length in another device.
Gittins describes a shared memory computing architecture.  Specifically, Gittins states that the dual-port on-chip random access store (1370) is internally comprised of 8 dual-port 16 bit wide on-chip random access stores arranged in parallel.  The first port is adapted to receive memory transfer requests with data lengths ranging from 16 to 128-bits in length, in multiples of 16 bits.  The second [port] is adapted to receive 16 bit memory transfer requests (page 14, paragraph [0502]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Gittins teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate ports adapted to have different data lengths as taught by Gittins in the Abdallah system for cost effectively creating a memory store that can sustain the wire-speed bandwidth requirements of a relatively large .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abdallah in view of Hosoki and Ito ‘143, further in view of Bucki et al. US Patent No. 8343814 (herein after referred to as Bucki) and Uksong Kang et al. “8 Gb 3-D DDR3 DRAM Using Through-Silicon-Via Technology” (herein after referred to as NPL1).
Regarding claim 9, Abdallah in view of Hosoki and Ito ‘143 describe the device according to claim 1 (see above).  They do not specifically describe wherein there are the same number of ports as the layers of a stacked memory connected by TSV (Through Silicon Via).
Bucki describes a multi-port CAM cell.  Specifically, Bucki discloses that by vertically stacking multiple active circuit layers with vertically aligned interconnects, each compare port of a multi-port CAM can be implemented on a separate layer above or below the primary data storage cell (column 3, lines 5 – 8).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bucki teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate a configuration comprising each port corresponding to a respective layer as taught by Bucki in the Abdallah system for 
NPL1 discloses that through-silicon-via (TSV) has emerged as a promising solution in building 3-D stacked devices.  It is a technology where vertical interconnects are formed through the wafer to enable communication among the stacked chips (Introduction, lines 1 – 5).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate TSV to vertically stack the devices as taught by NPL1 in the Abdallah system for effectively providing benefits of high density, high band-width, low-power, and small form-factor.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory structure.  This close relation between both of the references highly suggests an expectation of success.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abdallah in view of Hosoki and Ito ‘143, further in view of Miller et al. US Patent Application Publication No. 20150019803 (herein after referred to as Miller).
Regarding claim 10, Abdallah in view of Hosoki and Ito ‘143 describe the device according to claim 1 (see above).  They do not explicitly disclose wherein the cache memory includes an embedded DRAM.
Miller describes a partitioned memory with shared memory resources and configurable functions.  More specifically, Miller discloses that memory partitions M0-M3 use embedded DRAM, or alternatively commodity DRAM, while a cache utilizes synchronous DRAM (SRAM) for faster speed and to provide multi-port functionality to the single-port memory (page 7, paragraph [0085]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Miller teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate embedded DRAM as taught by Miller in the Abdallah system for effectively providing volatile memory for system-on-a-chip configurations.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory structure.  This close relation between both of the references highly suggests an expectation of success.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah in view of Hosoki and Ito ‘143, further in view of Cheng et al. US Patent Application Publication No. 2016/0378674 (herein after referred to as Cheng).
Regarding claim 11, Abdallah in view of Hosoki and Ito ‘143 describe the device according to claim 1 (see above).  They do not specifically describe further comprising: a memory management unit configured to change data request address values of each port in accordance with a transfer destination.
Cheng discloses a processor using the same virtual address space for heterogeneous processing units of the processor.  The processor employs different sets of page tables for different types of processing units, such as a CPU and a GPU, wherein a memory management unit uses each set of page tables to translate virtual addresses of the virtual address space to corresponding physical addresses of memory modules associated with the processor.  As data is migrated between memory modules, the physical addresses in the page tables can be updated to reflect the physical location of the data for each processing unit (Abstract).  More specifically, Cheng states that the MMUs 107-109 translate the same virtual address space to different sets of physical addresses, depending on whether a memory access request was issued by the CPU 102 or the GPU 104 and depending on the location of the data being accessed (page 2, paragraph [0022]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Cheng teachings in the Abdallah system. Skilled artisan would have been motivated to incorporate allowing MMUs to translate same virtual address space to different sets of physical addresses depending on request issuer and location of data accessed as taught by Cheng in the Abdallah system 
Regarding claim 18, Abdallah in view of Hosoki and Ito ‘143 describe the method according to claim 13 (see above).  They do not specifically describe further comprising: changing data request address values of the respective ports in accordance with a transfer destination.
Cheng discloses a processor using the same virtual address space for heterogeneous processing units of the processor.  The processor employs different sets of page tables for different types of processing units, such as a CPU and a GPU, wherein a memory management unit uses each set of page tables to translate virtual addresses of the virtual address space to corresponding physical addresses of memory modules associated with the processor.  As data is migrated between memory modules, the physical addresses in the page tables can be updated to reflect the physical location of the data for each processing unit (Abstract).  More specifically, Cheng states that the MMUs 107-109 translate the same virtual address space to different sets of physical addresses, depending on whether a memory access request was issued by the CPU 102 or the GPU 104 and depending on the location of the data being accessed (page 2, paragraph [0022]).  
.
Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach or suggest the limitations of, “wherein in the determiner, a data request address value string in the one of the N ports is configured as a first pipeline, a cache tag string in the one of the N ports is configured as a second pipeline which serves as a counterflow pipeline, data request address value strings in the others of the N ports are configured as (N-1) third pipelines, the first determiner is configured to compare a node of the first pipeline and a node of the second pipeline, 
Response to Arguments
Applicant argues with respect to claim 1 that the prior art of record do not teach or suggest the claimed limitations including “determiner configured to determine, that a cache miss has occurred or not in the cache memory based on values of the plurality of cache tags allocated to the N ports if data request is broadcasted, and an update unit configured to update, when the determiner determines a cache miss has occurred, values of the plurality of cache tags allocated to the N ports.”  Specifically, Applicant alleges that with the configuration of Hosoki, in each port, a cache determination is made only based on tag memory corresponding to one port.  Examiner points out that while Hosoki does only look to the assigned ways for replacement when necessary it is also clearly disclosed that the cache miss determination occurs in all the ways of the cache memory.  Note that since the cache hit judgement units 109-3 to 109-(2n-1) are similar in configuration to the cache hit judgement unit 109-1… Since the cache hit judgement units 109-4 to 109-2n are similar in configuration to the cache hit judgement unit 109-2… (page 6, paragraph [0100])) [There are 2n cache hit judgement units 109 because there are 2 units for each cache way, one for each access port.  Signal line 151-1 inputs the memory access request to each respective cache hit judgement unit 190-1, 190-3… 190-(2n-1), as can be seen in Fig. 1.  Cache hit judgement is therefore determined within all cache ways, not just those assigned to the corresponding port/thread/core].  The memory access signal selection circuit 111-1 selects an input source according to the inputted first cache hit information and (page 6, paragraph [0105]) [This is believed to suggest that cache hit determination is made based on the plurality of cache tags, since it is describing both sets of cache hit information being inputted].  Examiner also points out that in order for a cache hit determination to be made it is necessarily inherent that an address that is required, and to be compared, is received via a broadcast from the requester.  Examiner also has further included the reference Ito ‘143 which is believed to suggest updated the plurality of cache tags allocated to the N ports, as described in the amended rejection above.  
Applicant argues that the remaining claims include similar limitations or depend from a claim with said limitations and are therefore allowable for the same reasons.  Examiner refers to rejections and response above as to why these claims are not currently allowable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
January 23, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136